Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated August 15, 2022. Claims 1-17 of the application are pending.

Claim Rejections under 35 USC 101 withdrawn

2.	The applicants have argued that since the Examiner has determined that the subject matter of the claims is not well-understood, routine and conventional activities, under Step 2B of the 101 analysis, the subject matter is significantly more and is inventive concept and therefore, patent eligible. The Examiner has reviewed the arguments and agrees with the applicants.  The Examiner has therefore withdrawn the previous 101 rejections.

Examiner’s Amendment

3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Kristopher Reichlen on August 26, 2022.  

4.1	The application has been amended as follows:
In the claims:
In claim 1, Lines 29-30, “the at least one measureable system”
has been changed to
-- the measureable system--.
In claim 1, Line 33, “the estimated future reliability”
has been changed to
-- the estimated future reliability of the facility --.

Claim 5, Lines 3-4, “the plurality of facilities”
has been changed to
-- the facility --.
Claim 6, Lines 3-4, “the plurality of ether facilities” 
has been changed to
-- the facility --.

Claim 10, Line 1, “the estimated future reliability report” 
has been changed to
-- the display of the estimated future reliability --.

In claim 11, Lines 1-2, “the facility”
has been changed to
-- a facility --.
In claim 11, Line 16, “to-generate”
has been changed to
-- to generate --.
In claim 11, Line 26, “the at least one measureable system”
has been changed to
-- the measureable system--.
In claim 11, Line 29, “the estimated future reliability”
has been changed to
-- the estimated future reliability of the facility --.

Claim 16, Line 3, “the plurality of facilities”
has been changed to
-- the facility --.
Claim 17, Line 3, “the plurality of facilities” 
has been changed to
-- the facility --.

Reasons for Allowance



5.	Claims 1-17 of the application are allowed over prior art of record.


6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) assessing the relationship between reliability, operational and maintenance activities of systems; determine spending and other measures of performance to achieve a level of reliability that is based on units of similar design and performance; comparative performance analysis of one or more units; a unit's reliability goals and expenditure must be matched with competitive expectations; a system and methodology for estimating a generating unit's potential reliability and cost that enables dynamic analyses; generating a frontier curve using the collected data for plurality operation parameters and maintenance cost; categorizing the data into hemispheres and quadrants and generating the frontier curve from the categorized data; determining the maximum and minimum values of the variables from the frontier curves (Fluegge et al., U.S. Patent Application Publication 2009/0093996);
(2) system and method for performing supplier design for reliability; analyzing the reliability of a product provided by a supplier; reviewing past failure history of similar products and performing failure mode and effect analysis (FEMA) to predict new types of failure mechanisms; determining a prediction of component failure distributions and determining mean time to repair and a mean time to maintain and determining a reliability model; specifying physical characteristics of the product; empirical data can be used to determine failure rate distributions and their mean and standard deviations; computing mean time to maintain for use in reliability, availability and maintainability assessments; generating a reliability block diagram as graphical representation of reliability model; reliability model can be used to determine the availability of products; a simulation model used to output reliability parameters of the system (Dell'Anno et al., U.S. Patent Application Publication 2008/0300888); and
(3) predicting failure of a system that includes electronic components; reliability of electronic components assessed using empirically based models; probability techniques used to predict variability of failure mechanisms; computational reliability modeling (CRM) used to reduce engineering costs and provide more insight into reliability issues; the reliability of an overall product is a function of reliability of all of the parts; mathematically modeling contributions of component reliability to the overall system reliability; probability analysis of an electronic system to predict component failure; obtaining information on system failure by summing component level failure (Tryon, III et al., U.S. Patent Application Publication 2008/0015827).
 
None of these references taken either alone or in combination with the prior art of record discloses a system for modelling future reliability of a facility based on operational and performance data, specifically including: 
(Claim 1) “utilize the one or more comparative analysis models to optimize constraints on maintenance activities based at least in part on the first principle data, the maintenance expense data and the asset reliability data;
generate a maintenance standard associated with the facility based on the constraints on the maintenance activities;
utilize the maintenance standard to generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models; 
determine an estimated future reliability of the facility based on the asset reliability data and the plurality of category values; 
wherein, based on performance of the constraints on maintenance activities, the input interface receives, intermittently or continuously, current data for the first principle data to enable to the processor to utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the measureable system” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including: 
(Claim 11) “utilizing, by the at least one processor, the one or more comparative analysis models to optimize constraints on maintenance activities based at least in part on the first principle data, the maintenance expense data and the asset reliability data;
generating, by the at least one processor, a maintenance standard associated with the facility based on the constraints on the maintenance activities;
utilizing, by the at least one processor, the maintenance standard to generate a plurality of category values that categorizes the maintenance expense data by a designated interval based upon at least the maintenance expense data, the first principle data, and the one or more comparative analysis models;
determining, by the at least one processor, an estimated future reliability of the facility based on the asset reliability data and the plurality of category values;
wherein, based on performance of the constraints on maintenance activities, the input interface receives, intermittently or continuously, current data for the first principle data to enable to the processor to utilize the one or more comparative analysis models and the maintenance standard to generate an updated estimated future reliability data of the measureable system” in combination with the remaining elements and features of the claimed invention.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	August 26, 2022